     Case 1:11-cv-10230-MLW Document 623 Filed 07/10/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,       )
on behalf of itself and all others        )
similarly situated,                       )
     Plaintiff                            )
                                          ) C.A. No. 11-10230-MLW
          v.                              )
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendants.                          )

ARNOLD HENRIQUEZ, MICHAEL T.              )
COHN,WILLIAM R. TAYLOR, RICHARD A.        )
SUTHERLAND, and those similarly           )
situated,                                 )
     Plaintiff                            )
                                          )
          v.                              ) C.A. No. 11-12049-MLW
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendants.                          )

THE ANDOVER COMPANIES EMPLOYEE            )
SAVINGS AND PROFIT SHARING PLAN, on       )
behalf of itself, and JAMES               )
PEHOUSHEK-STANGELAND and all others       )
similarly situated,                       )
     Plaintiff                            )
                                          )
          v.                              ) C.A. No. 12-11698-MLW
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendants.                          )

                                 ORDER

     WOLF, D.J.                                           July 10, 2020

     Only the Hamilton Lincoln Law Institute's Center for Class

Action Fairness has responded to the July 9, 2020 Memorandum and

Order with comments concerning the court's proposed form of notice
     Case 1:11-cv-10230-MLW Document 623 Filed 07/10/20 Page 2 of 2



to the class. The court has found some, but not all, of its

suggestions persuasive. A slightly modified Notice is attached

hereto as Exhibit 1.

     It is hereby ORDERED that the Notice attached hereto as

Exhibit 1 shall be sent to the Class as promptly as possible, and

that the Master shall report to the court the resulting dates for

objections and the hearing on any objections.




                                   2
